Citation Nr: 0218123	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 24, 
2000, for a grant of service connection for adenocarcinoma 
of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1967 to 
October 1968.  His service included duty in the Republic 
of Vietnam.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  In 
September 20002, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 1991 & Supp. 2002).  During 
this hearing, the undersigned Board Member was located in 
Washington, D.C., and the veteran was located at the RO.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this 
decision has been obtained by the RO. 

2.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 
7, 1996.

3.  Clinical records show that prostate cancer was 
initially medically shown June 27, 2000. 

4.  The veteran filed a claim for service connection for 
prostate cancer due to Agent Orange exposure that was 
received by VA on July 24, 2000. 

5.  An October 2000 rating decision granted service 
connection for prostate cancer on a presumptive basis due 
to herbicide agent exposure in Vietnam, effective July 24, 
2000. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 
2000, for an award of service connection for prostate 
cancer have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); C.F.R. §§ 3.114, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by a statement 
of the case dated in December 2000.  The Board concludes 
that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include reports of treatment for prostate 
cancer beginning in June 2000, has been obtained by the 
RO.  Given the nature of the adjudication of the below, 
which is almost entirely based on a legal, rather than 
factual determination, the Board finds that no additional 
development or notice to the veteran is indicated pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002.) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of the application thereof.  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for compensation will be 
the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

In pertinent part, where pension, compensation, or 
dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date 
to the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a).

The Agent Orange Act of 1991, Public Law No. 102-4, 
codified at 38 U.S.C.A. § 1116 (West 1991) and effective 
on February 6, 1991, liberalized the requirements for a 
grant of service connection in specific cases.  The law 
established a presumption of service connection for 
certain diseases associated with exposure to certain 
herbicide agents.  Disease associated with exposure to 
certain herbicide agents was expanded to include prostate 
cancer as of November 7, 1996. See 61 Fed. Reg. 57,586-89 
(Nov. 7, 1996).  Thereafter, the provisions of 38 C.F.R. § 
3.309(e) state that, if a veteran was exposed to a 
herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service. The list of 
diseases currently includes prostate cancer.  38 C.F.R. § 
3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 and who has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during active service.

By rating action dated in October 2000, the veteran was 
provided the benefit of the above amendments, and granted 
service connection for adenocarcinoma on a presumptive 
basis.  Because entitlement to service connection was 
based on the presumptive provisions of 38 C.F.R. § 
3.309(e), entitlement to the benefit did not arise until 
the regulation was amended to include prostate cancer, and 
the effective date of the grant of service connection may 
not be earlier than the effective date of the amendment of 
the regulation, which was November 7, 1996.  38 C.F.R. § 
3.114.

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, 
or evidencing a belief of entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  
The benefit being sought must be identified.  38 C.F.R. § 
3.155. 

In this case, the veteran's claim for service connection 
for prostate cancer was received on July 24, 2000, within 
one year of a June 2000 private surgical pathologic report 
demonstrating the first evidence of adenocarcinoma of the 
prostate.  However, this surgical report does not 
constitute an informal claim under 38 C.F.R. § 3.155 
because it was not a communication indicating an intent to 
apply for benefits and did not identify any benefit being 
sought.  Under 38 C.F.R. § 3.157, medical records may 
under certain circumstances also constitute informal 
claims.  In pertinent part, the date of receipt of a 
private treatment record will be accepted as the date of 
receipt of a claim, where a formal claim of service 
connection has already been allowed.  As the June 2000 
report in question was received in August 2000, an 
effective date earlier than July 24, 2000, cannot be 
assigned on the basis of receipt of this evidence.  
38 C.F.R. § 3.157.   

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  However, 38 C.F.R. § 3.114(a)(1) and (a)(3) 
are not controlling in the instant case, since these 
provisions must be read in conjunction with 38 C.F.R. § 
3.114(a), which states that in order for a claimant to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit 
on the effective date of the liberalizing law or VA issue 
and that such eligibility existed continuously from that 
date to the date of claim or administrative determination 
of entitlement.  38 C.F.R. § 3.114(a) (emphasis added).

It should be pointed out that 38 C.F.R. § 3.114 was 
amended by 62 Fed. Reg. 17,706, effective April 11, 1997.  
The language of the regulation was changed in order to 
conform to the ruling in McCay v. Brown, 9 Vet. App. 183 
(1996).  In that decision, the United States Court of 
Appeals for Veterans Claims (Court) held that the previous 
language of 38 C.F.R. § 3.114 would result in unequal 
treatment of claimants if the law had a retroactive 
effective date. The applicable regulation in the present 
case is the addition of 38 C.F.R. § 3.309(e), which was 
effective November 7, 1996.  It was promulgated without a 
retroactive effective date.  See 61 Fed. Reg. 57,586-89 
(Nov. 7, 1996).  Therefore, the changes to 38 C.F.R. § 
3.114 do not affect the veteran's present claim.

As previously noted, in order to be entitled to 
retroactive benefits based on liberalizing legislation 
effective prior to the date of the veteran's claim, the 
evidence must show he met all eligibility criteria for the 
liberalizing benefit of entitlement to service connection 
for prostate cancer on the effective date of the 
liberalizing law or VA issue, November 7, 1996.  The 
veteran must also show that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See 38 
C.F.R. § 3.114(a); VAOPGCPREC 26-97 (July 16, 1997).  In 
other words, the evidence must show that the veteran had 
prostate cancer from November 7, 1996, the effective date 
of the liberalizing regulation, until he filed his claim 
on July 24, 2000.  Since the medical evidence documents 
that prostate cancer was initially clinically shown in 
June 2000, under 38 C.F.R. §§ 3.114 and 3.400, the 
effective date of the grant of service connection for 
prostate cancer assigned by the RO, which was the date of 
receipt of the veteran's claim for service connection for 
cancer of the prostate, was appropriate. 

In making the above determination, the Board has 
considered the sworn testimony presented by the veteran 
that clinical records dated prior to June 2000, 
particularly bloodwork showing the presence of anemia, 
demonstrated that he had cancer of the prostate.  There is 
nothing in the record to support this testimony, however, 
and such uncorroborated statements by laypersons asserting 
a medical diagnosis are of no probative value.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  "It 
is the duty of the [Board] as the factfinder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  As 
such, the Board finds the testimony of the veteran to 
provide an insufficient basis to for an allowance of the 
veteran's claim.  

The Board has considered, as requested by the veteran's 
representative in a June 2002 presentation and alluded to 
by the veteran at his September 2002 hearing, whether the 
veteran would be entitled to an earlier effective date 
under the final stipulation and order in Nehmer v. United 
States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I)", and the specific guidance provided in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 
(N.D. Cal 1999) ("Nehmer II"), and Nehmer v. United States 
Veterans Admin., No. C86-6160 TEH (N.D. Cal. Dec. 12, 
2000) (class action order), which created an exception to 
the provisions governing the assignment of effective dates 
in certain cases.  However, in the instant case, the Board 
finds that the effective date rules as set forth in Nehmer 
I and Nehmer II do not provide the basis for the 
assignment of an effective date earlier than July 24, 
2000, as the veteran is not a member of the class in 
Nehmer.

ORDER

Entitlement to an effective date earlier than July 24, 
2000, for a grant of service connection for adenocarcinoma 
of the prostate is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

